Smith, Judge.
Appellant chose to represent himself at trial and was convicted upon one of two burglary charges. Again refusing appointment of the public defender, appellant appeals pro se. Finding merit in none of his contentions, most of which deal essentially with the admission of evidence and the sufficiency of the evidence to support the verdict, we affirm.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.

Submitted September 10,1979
Decided October 22, 1979.
Royland J. Kicklighter, pro se.
H. Reginald Thompson, District Attorney, Charles W. Cook, Assistant District Attorney, for appellee.